 In the Matter Of MAURICE HOLMAN, INC.andINTERNATIONAL LADIES'GARMENT WORKERS' UNION, UNAFFILIATEDCase No. C-1418.-Decided December 11, 1939KnitGoodsManufacturing Industry-Settlement:Agreement for settlementproviding for compliancewith theAct, including reinstatement of two em-ployees-Order:entered on agreement for settlement.Mr. David Sokol,for the Board.Mr. Samuel H. Robinson,of Los Angeles, Calif., for the respondent.Mr. Willard Young Morris,of counselto the Board.DECISIONANDORDERSTATEMENT OF TILE CASEUpon charges and amended charges duly filed by InternationalLadies' Garment Workers' Union, herein called the Union, the Na-tional Labor Relations Board, herein called the Board, by the Re-gional Director for the Twenty-first Region (Los Angeles, California),issued its complaint dated October 9, 1939, against Maurice Holman,Inc.,Los Angeles, California, herein called the respondent,allegingthat the respondent had engaged in and was engaging in unfair laborpractices affecting commerce within the meaning of Section 8 (1) and(3) and Section 2 (6) and (7) of the National Labor Relations Act,49 Stat. 449, herein called the Act.Copies of the complaint wereduly served upon the respondent and the Union. On October 31,1939, the Board; by its Regional Director, issued its amended com-plaint, copies of which were duly served upon the respondent and theUnion.Concerning the unfair labor practices, the amended complaint al-leged in substance : (1) that the respondent on July 31 and September11, 1937, respectively, discriminatorily discharged Sarah Lomas andGussieMark and thereafter refused to reinstate them because theyhad joined and assisted the Union and engaged in concerted activitywith other employees for their mutual aid and protection, thereby dis-couraging membership in the Union; and (2) that by the above acts,by carrying on a campaign against the Union since July 1937, by in-18 N. L.R. B., No. 37.241 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDforming its employees that the plant would close if they joined theUnion, by advising employees singly and in groups against unionactivity, and by other acts, the respondent had interfered with, re-strained, and coerced its employees in the exercise of the rights guar-anteed in Section 7 of the Act.The respondent filed an answer which was subsequently amended,in which it denied that it had engaged in or was engaging in the unfairlabor practices alleged in the amended complaint.On November 6, 1939, the respondent and counsel for the Boardentered into an agreement in settlement of the case.This agreementprovides as follows :AGREEMENT FOR SETTLEMENTIt is hereby agreed by and between Maurice Holman, Inc., here-inafter referred to as Respondent, and David Sokol, Attorney forthe National Labor Relations Board :That the Respondent is a Corporation organized and existingunder and by virtue of the laws of California, having its prin-cipal office and place of business at 834 South Broadway, LosAngeles, California, and that Respondent is engaged in the manu-facture of knit goods.That in said manufacture the followingraw materials are used; buttons, zippers, wool, yarn and cotton.That during the year 1937 the total sales of Respondent were$458,000; that of this total, 20% were made outside the State ofCalifornia to other states of the United States, such products be-ing shipped to other states by means of rail, truck and boat.Thatsales of Respondent during 1938 and during 1939 up to the dateof this stipulation are in approximately the same amount out-side of the State of California, to-wit, 20%.That during theyear 1937 Respondent purchased yarn amounting to approxi-mately $200,000, of which total25%was purchased outside theState of California and brought into the State of California bymeans of rail, truck and boat.That the purchase of yarn outsidethe State of California during the year 1938 and during 1939 tothe date of this agreement is in the same percentage, to-wit25%.It is further stipulated that the International Ladies' GarmentWorkers' Union, Unaffiliated, is a labor organization within themeaning of Section 2 (5) of the Act.It is further stipulated that said Respondent waives its right toa hearing set forth in Section 10, subsections (b) and (c) of theAct, and the taking of testimony or evidence before an Examineror [sic] the National Labor Relations Board in this matter con-cerning the charge and amended charges and allegations in theamended complaint herein, and said Respondent waives the mak- MAURWE HOLMAN, INCORPORATED243ing of findings of fact and conclusions of law by the Boardherein.The parties hereto consent that the National Labor RelationsBoard may, upon the pleadings herein and upon this stipulation,enter an order to the following effect, such order having the sameforce and effect as if made by the National Labor Relations Boardafter hearing, the taking of evidence, and the making of findingsof fact and conclusions of law by the Board :The Respondent herein, its officers, agents, successors and assignsshall :1.Refrain from in any manner interfering with, restrainingand coercing its employees in the exercise of their rights of self-organization, to form, join,. or assist labor organizations, to bar-gain collectively through representatives of their own choosingand to engage in concerted activities, for the purpose of collectivebargaining or other mutual aid or protection as guaranteed inSection 7 of the Act, and in any manner from interfering with,restraining or coercing members, officers or agents of the Inter-national Ladies' Garment Workers' Union, and/or its locals.2.Refrain from discouraging membership in the InternationalLadies' Garment Workers' Union, or any other labor organizationof its employees, or discriminating against employees in regardto hire or tenure of employment, or any condition of employment,or in any other manner.That the Respondent shall take the following affirmative actionin order to effectuate the policies of the National Labor RelationsAct :(a)Offer to Sarah Lomas and Gussie Mark reinstatement totheir employment without prejudice to their seniority, if any, andall other rights and privileges.(b)Post in each department of Respondent's plant for a periodof sixty (60) days from the date of the receipt of a copy of theorder of the National Labor Relations Board herein, copies ofsaid order.Respondent agrees that thereafter it will notify the RegionalDirector for the Twenty-first Region, of compliance with theforegoing Order within ten (10) days after the receipt of theBoard's Order.The parties hereto stipulate and consent to the entry of a de-cree by the United States Circuit Court of Appeals for the NinthCircuit enforcing the above Order of the Board provided forherein, and the parties hereto waive further notice of applicationtherefor by the Board.It is understood and agreed that the entire agreement betweenthe parties hereto is contained within the terms of the stipulation 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDherein, and that there is no verbal agreement of any kind whichvaries, alters or adds to this stipulation.It being further understood that this agreement is subject tothe approval of the National Labor Relations Board and thatupon approval by the Board this stipulation, together with thecomplaint, amended complaint and charges and amended chargesherein, shall be filed with the Chief Trial Examiner of theNational Labor Relations Board at Washington, D. C., as theformal record herein.On November 21, 1939, the Board issued an order approving theabove "Agreement for Settlement," making it a part of the recordin the case, and transferring and continuing the case before the Boardfor the purpose of entry of a decision and order pursuant to the pro-visions of the "Agreement for Settlement."Upon the basis of the "Agreement for Settlement" and the entirerecord in the case, the Board makes the following :FINDINGS OF FACT1.THEBUSINESSOF THE RESPONDENTThe respondent is a California corporation, having its principaloffice and place of business in Los Angeles, California. It is engagedin the manufacture and sale of knit goods. In 1937 the respondent'stotal sales amounted to $458,000, of which 20 per cent representedfinished products shipped to points outside the State of California.In 1938 and 1939 the respondent sold and shipped a similar propor-tion of its products to points outside the State of California.Theraw materials used by the respondent in its manufacture are buttons,zippers, wool, yarn, and cotton. In 1937 the respondent purchased ap-proximately $200,000 worth of yarn, of which 25 per cent representedyarn purchased outside California and shipped into California.Therespondent's purchases of yarn outside the State of California in1938 and 1939 have been in similar proportion.ORDERUpon the basis of the above findings of fact, agreement for settle-ment, and the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that Maurice Holman, Inc., Los Angeles, Cali-fornia, its officers, agents, successors, and assigns shall :1.Refrain from :(a) In any manner interfering with, restraining, and coercing itsemployees in the exercise of their rights to self-organization, to form, MAUI CE HOLMAN, INCORPORATED245join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purposes of collective bargaining or other mutual aidor protection, as guaranteed in Section 7 of the National Labor Rela-tions Act, and in any manner from interfering with, restraining, orcoercing members, officers, or agents of the International Ladies' Gar-ment Workers' Union and/or its locals;(b) Discouraging membership in the International Ladies' GarmentWorkers' Union, or any other labor organization of its employees, ordiscriminating against employees in regard to hire or tenure of employ-ment, or any condition of employment, or in any other manner.2.Take the following affirmative action in order to effectuate thepolicies of the Act :(a)Offer to Sarah Lomas and Gussie Mark reinstatement to theiremployment without prejudice to their seniority, if any, and all otherrights and privileges;(b)Post in each department of the respondent's plant copies ofthis Order for a period of at least sixty (60) days from the date ofreceipt thereof.